Motion granted to the extent of confirming the report of the official referee with respect to the allowances of $425 for •merchandise and $1,067.60 for furnishings and fixtures, and of increasing the allowance of $150 for good wifi to the sum of $300, making a total of $1,792.60, which amount is hereby fixed as the value of the personal property seized and sold by the sheriff of Rockland county under an execution on a judgment in favor of the plaintiff and against defendant Boyer, and reversed by this court. An order for restitution to the appellant, Boyer, by the plaintiff in said amount of $1,792.60 will be made under section 587 of the Civil Practice Act, with ten dollars costs to the appellant, and judgment will be entered thereon. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ. Settle order on notice.